CHARLES J. SCHUCK, Judge.
Claimant, Dock Crabtree, seeks reimbursement in the sum of $50.00, which amount represents the damages caused to the property occupied by the claimant on route 37, in Wayne county, West Virginia. The damages were caused on June 6, 1941. It appears from the record that the w.p.a., working under the direction and supervision of the state road commission, and engaged in widening a culvert located near the property of the claimant, blocked the said culvert in such a manner as to cause water to be diverted from a nearby stream into and upon the premises of the claimant, and flooding his grounds, cellar and well. The claim, as presented, was in the amount of $100.00. A compromise agreement was entered into for the sum of $50.00, in full settlement of all damages caused as aforesaid.
The state road commission does not contest the claimant’s right to an award for the said amount, to-wit, fifty dollars ($50.00), but concurs in the claim for that amount; and the said claimant agrees to receive the said amount in full settlement of his claim; and the claim is approved in said amount by the special assistant to the attorney general as one that should be paid.' We have carefully considered the case upon the record subni'itted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly.